Case: 19-60775     Document: 00515731052         Page: 1     Date Filed: 02/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         February 3, 2021
                                  No. 19-60775
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Eusebio Gomez Salgado,

                                                                      Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A078 987 649


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Eusebio Gomez Salgado, a native and citizen of Mexico, petitions for
   review of the denial by the Board of Immigration Appeals (BIA) of his motion
   to reopen. Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018), Gomez
   Salgado argues the immigration judge had no jurisdiction over his removal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60775      Document: 00515731052           Page: 2    Date Filed: 02/03/2021




                                     No. 19-60775


   proceedings because his notice to appear was defective in that it failed to state
   the time and place of his initial removal hearing. We have rejected such
   arguments, concluding that Pereira is limited to cases involving the stop-time
   rule in removal proceedings, which is not at issue here. See Pierre-Paul v.
   Barr, 930 F.3d 684, 689-90 (5th Cir. 2019), cert. denied, 140 S. Ct. 2718
   (2020). Because Gomez Salgado’s argument is foreclosed by Pierre-Paul,
   which he concedes, he fails to show that the BIA abused its discretion in
   denying his motion to reopen based on Pereira. See Mejia v. Barr, 952 F.3d
   255, 259 (5th Cir. 2020).
          The petition for review is DENIED.




                                          2